Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response to the last Office Action, filed on December 9, 2021 has been entered and made of record.

Claims 1-20 are currently pending in this application.



The Applicant’s Information Disclosure Statement filed (December 9, 2021) has been received, entered into the record, and considered.



This action is final.

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 15 recites the limitation, “wherein the processor is configured to simultaneously modify the first virtual object when the physically remote device is modifying the first virtual object without locking out the physically remote device”. However, the specification and the drawings fail to describe “without locking out”. Therefore, the claim fails to comply with the written description requirement.
	Claims 2-7, 9-14 and 16-20 which are dependent from Claims 1, 8 and 15, are also rejected for the same rationale.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US 20170060230 Al) in view of Cho (US 10514755 B2) in further view of Srinivasan et al. (US 10902684 B2) and Wang et al. (US 20210256261 Al IDS prior art)

	As to Claims 1, 8 and 15:
Faaborg et al. discloses an eyewear (Faaborg, see Abstract, where Faaborg discloses a system for dynamic switching and merging of head, gesture and touch input in virtual reality, a virtual object may be selected by a user in response to a first input implementing one of a number of different input modes. Once selected, with focus established on the first object by the first input, the first object may be manipulated in the virtual world in response to a second input implementing another of the different input modes. In response to a third input, another object may be selected, and focus may be shifted from the first object to the second object in response to a third input if, for example, a priority value of the third input is higher than a priority value of the first input that established focus on the first object. If the priority value of the third input is less than the priority value of the first input that established focus on the first object, focus may remain on the first object. In response to certain trigger inputs, a display of virtual objects may be shifted between a far field display and a near field display to accommodate a particular mode of interaction with and manipulation of the virtual objects), comprising: a frame (Faaborg, see 100 in figure 2A) ; an optical member supported by the frame (Faaborg, see 150 in figure 2B); an eyewear display coupled to the optical member (Faaborg, see 140 and 150 in figure 2B and figure 2A); and a processor (Faaborg, see processor 390 in figure 3) configured to: display a first virtual object on the eyewear display (Faaborg, see H in figure 4B); modify the first virtual object on the eyewear display as a function of a user input (Faaborg, see 102 and X selection in figure 4C, paragraph [0031] and paragraph [0032], where Faaborg discloses that the gaze and touch (GT) interaction concept shown in FIGS. 4A-4G and 5A-5D, the point and touch (PT) interaction concept shown in FIGS. 6A-6G, 7A-7C and SA-SD, and the reach and touch (RT) interaction concept shown in FIGS. 9A-9E and l0A-l0D all make use of some combination of four different input mechanisms, including eye gaze, head gaze, touch (for example, a touch on a touch surface of the handheld electronic device 102 and/or tracking of movement of the handheld electronic device 102), and ray or beam emitted by the handheld electronic device 102. Given these four different input mechanisms, a system to disambiguate between which action is to hold the active focus of the system may facilitate the accurate translation of the input into a desired interaction in the virtual world. The GT type interaction may include a ray-based interaction, including an eye gaze direction, or a head direction, in conjunction with an input entered via a handheld controller, to view, select and manipulate objects in the virtual world. Hereinafter, the term "gaze" will be used to refer to an eye directional gaze and/or a head directional gaze, essentially orthogonal to a forward facing outer plane of the HMD 100);  send instructions to a physically remote device having a display (Faaborg, see 102 in figure 4C); receive instructions from the physically remote device that are configured to modify the first virtual object on the eyewear display (Faaborg, see paragraph [0034], where Faaborg discloses that in going from FIG. 4A to 4B, a user shifts his gaze toward the scrollable list of objects X, Y and Z, with the user's gaze intersecting a hit area H surrounding the scrollable list of objects X, Y and Z, with the user's gaze coming to rest on object X, as shown in FIG. 4B. Once the user's gaze rests on object X, the user may then select object X by, for example, a touch input on a touch sensitive surface of the a handheld electronic device 102 paired with the HMD 100, such as, for example, the smartphone 102 as described above, as shown in FIG. 4C. Once the object X has been selected in FIG. 4C, focus main remain on the object X, even if the user's gaze moves away from object X. That is, once object X has been selected by a touch on the touch sensitive surface of the handheld electronic device 102, selected object X remains selected and enabled, even though the user's gaze may shift slightly, as shown in FIG. 4D as long as the touch is held, or maintained, on the touch sensitive surface of the handheld electronic device 102); and modify the displayed first virtual object on the eyewear display as a function of the received instructions from the physically remote device (Faaborg, see figures 5A-5D and paragraph [0035], where Faaborg discloses A scrolling action through a list of scrollable and/or manipulatable objects X, Y and Z in the scrollable list, for example, displayed on the display 140 of the HMD 100 shown in FIGS. 2A and 2B, is shown in FIGS. 5A-5D. In the example implementation shown in FIGS. SA-SD, the plurality of scrollable and/or manipulatable objects may maintain a uniform scroll scale, regardless of the field of view of the user, and/or regardless of the user's orientation, or angle, with respect to the objects. That is, the objects may be in a relatively far our position within the field of view of the user, as shown in FIG. 5A, or the objects may be in a relatively close in position within the field of view of the user, as shown in FIG. 5B. Movement of the list of objects, for example, the list of objects X, Y and Z, displayed, for example on the display 140 of the HMD 100 in the virtual world, may maintain a uniform scroll scale, and be consistent with the drag input on the touch sensitive surface of the handheld electronic device 102, regardless of the position of the objects within the user's field of view. Similarly, the objects may be aligned with the optical axis, or line of sight, of the user, as shown in FIG. SC, or the objects may be positioned at an angle, or offset, from the optical axis, or line of sight, of the user. Movement of the list of objects, for example, the list of objects X, Y and Z, displayed, for example on the display 140 of the HMD 100 in the virtual world, may maintain a uniform scroll scale, and be consistent with the drag input on the touch sensitive surface of the handheld electronic device 102, regardless of the angle of the objects with respect to the optical axis, or line of sight, of the user). 
Faaborg differs from the claimed subject matter in that Faaborg discloses a display device (Faaborg, see 102 in figure 1), Faaborg does not explicitly disclose to display the first virtual object on the physically remote device display and to display a different modified virtual object on the eyewear display and wherein the processor is configured to simultaneously modify the first virtual object when the physically remote device is modifying the first virtual object without locking out the physically remote device. However in an analogous art, Cho discloses displaying the first virtual object (Cho, see 401, 21, 200 in figure 5A) on the physically remote device display (Cho, see 500 in figure 5A).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Faaborg with Cho. One would be motivated to modify Faaborg by disclosing to display the first virtual object on the physically remote device display as taught by Cho, and thereby providing a simple function of tracking the user's gaze to specify or search for information (Cho, see column 1 lines 46-47). Cho does not explicitly disclose displaying a different modified virtual object on the eyewear display and wherein the processor is configured to simultaneously modify the first virtual object when the physically remote device is modifying the first virtual object without locking out the physically remote device.
However in an analogous art, Srinivasan discloses displaying a different modified virtual object on the eyewear display (Srinivasan, see 108 in figure 1, figure 2A, column 4 lines 20-29, column 5 lines 1-4 and column 2 lines 23-33, where Srinivasan discloses that FIG. 1 is a diagram 100 illustrating an example of how multiple different users (e.g., user 102, user 104, user 106) can dynamically and concurrently edit a scene 108 in a three-dimensional immersive environment. The editing of the scene 108 can be implemented via a head-mounted display device. That is, user 102 can use head-mounted display device 110 to view and/or to edit the scene 108. User 104 can use head-mounted display device 112 to view and/or to edit the scene 108. User 106 can use head-mounted display device 114 to view and/or to edit the scene 108. Users can preview, in real-time, the results of any edits ( e.g., the altering of a property of an object, the addition of an object, the removal of an object, etc.). Furthermore Srinivasan discloses providing an element of protection against user interference that can result when two users are editing, or attempting to edit, the same content. For instance, when a first user requests to edit first content (e.g., a three-dimensional object, a collection of three-dimensional objects, etc.) in the scene, a region of the scene in which the first content is positioned is locked so that other users are unable to edit content in the region even though they can dynamically preview the content being edited by the first user in real-time in the three-dimensional immersive environment). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Faaborg and Cho with Srinivasan. One would be motivated to modify Faaborg and Cho by disclosing displaying a different modified virtual object on the eyewear display as taught by Srinivasan, and thereby providing an effective and efficient way for a group of users to create an experience together in a three-dimensional immersive environment (Srinivasan, see column 1 lines 30-33). Srinivasan does not explicitly disclose wherein the processor is configured to simultaneously modify the first virtual object when the physically remote device is modifying the first virtual object without locking out the physically remote device.
However in an analogous art, Wang discloses wherein the processor is configured to simultaneously modify the first virtual object when the physically remote device is modifying the first virtual object without locking out the physically remote device (Wang, see figures 5A through 5C and paragraph [0091], where Wang discloses MR systems may also enable multiple users to collaborate on 3D content. For example, two users working on the same 3D content may view the 3D content projected in three-dimensional space using MR systems. In some embodiments, the 3D content may be synchronized and/or positioned the same way for both users of MR systems. Users may then collaborate by referring to aspects of 3D content, moving around to view different angles, etc. In some embodiments, annotations to virtual content can be made available to collaborating users in real time. For example, a first user may add virtual markup and/or comments to virtual content, and a second user may see the virtual markup and/or comments as the first user creates them. It can therefore be beneficial to develop systems and methods to enable real-time collaboration on 3D objects).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Faaborg, Cho and Srinivasan with Wang. One would be motivated to modify Faaborg, Cho and Srinivasan by disclosing wherein the processor is configured to simultaneously modify the first virtual object when the physically remote device is modifying the first virtual object without locking out the physically remote device as taught by Wang, and thereby providing a virtual environment that enhances, improves, or alters a corresponding real environment. (Wang, see paragraph [0008]).
 
As to Claims 2, 9 and 16:
Faaborg in view of Cho in further view of Srinivasan and Wang discloses the eyewear of claim 1, wherein the processor is configured to cause the display to display a second virtual object on the eyewear display, and also modify the second virtual object in relation to the first virtual object (Cho, see 23 and 151 in figure 6B).



As to Claims 3, 10 and 17:
Faaborg in view of Cho in further view of Srinivasan and Wang discloses the eyewear of claim 2, wherein the processor is configured to send instructions to the physically remote device to display the second virtual object on the physically remote device display, and also to modify the second virtual object in relation to the first virtual object on the remote device display (Cho, see 23 and 151 in figure 6B).

As to Claims 4, 11 and 18:
Faaborg in view of Cho in further view of Srinivasan and Wang discloses the eyewear of claim 3, wherein the processor is configured to: receive instructions from the physically remote device that are configured to modify the second virtual object on the eyewear display; and modify the displayed second virtual object on the eyewear display as a function of the received instructions from the physically remote device (Faaborg, see figures 5A through 5B in which three virtual objects are modified).

As to Claims 5, 12 and 19:
Faaborg in view of Cho in further view of Srinivasan and Wang discloses the eyewear of claim 1, wherein the processor is configured to automatically send the instructions to the physically remote device when the first virtual object is modified (Faaborg, see figure 3 and figures 4A-4D).

As to Claims 6, 13 and 20:
Faaborg in view of Cho in further view of Srinivasan and Wang discloses the eyewear of claim 1, wherein the processor is configured to automatically modify the displayed first virtual object on the eyewear display upon receiving the instructions from the physically remote device (Faaborg, see figures 5A through 5D).


As to Claims 7 and 14:
Faaborg in view of Cho in further view of Srinivasan and Wang discloses disclose the eyewear of claim 1, wherein the processor is configured to display the first virtual object on the eyewear display in a virtual scene that is identical to the first virtual object displayed on the physically remote device (Cho, see 200, 100 and 100’ in figure 9B).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624